Citation Nr: 9927202	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-01 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a 
pilonidal cystectomy.

2.  Entitlement to service connection for low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to January 
1953.  He also had 6 months and 7 days of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a July 1997 statement, the veteran referred to treatment 
for cysts in service.  The service medical records reveal 
that the veteran was treated for a chronic furuncle in the 
scrotum with a cyst formation.  In his January 1998 VA Form 
9, the veteran asserted that he had a collapsed lung from 
treatment at a VA medical center and that he was entitled to 
dental treatment.  Inasmuch as the above may indicate that 
the veteran is raising additional issues, these matters are 
referred to the attention of the RO for clarification or 
other appropriate action.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran's 
recurrent pilonidal cyst, which preexisted service and for 
which he had undergone multiple pre-service surgeries, 
underwent an increase in severity during active service.  





2.  The in-service surgery for the recurring pilonidal cyst 
was to ameliorate his preexisting disorder and the only 
residual shown was a scar.  

3.  There is no competent evidence that the veteran's low 
back disorder is related to active service.


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for residuals 
of a pilonidal cystectomy is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The veteran's claim of service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that, on an October 1950 
entrance examination for the United States Air Force Reserve, 
it was noted that the veteran had a pilonidal cyst scar.  
There were no significant abnormalities of the spine or 
extremities.  There was also a furuncle on the buttocks.  
There were no disqualifying defects.  It was noted that a 
pilonidal cyst had been excised in December 1947, but that 
there was no sequela.  On a March 1951 report of medical 
history, the veteran reported that he had had an operation on 
his pilonidal sinus when he was 18 years old.  The examiner 
indicated that none of the history provided by the veteran 
was significant.  

On November 8, 1951, the veteran was noted to have a perineal 
fistulous tract leading from the pilonidal cyst.  It was 
noted that the veteran had had 3 surgeries for the pilonidal 
cyst, but that it was still infected.  It was also noted that 
the current disorder was in the line of duty.  On November 
20, 1951, the veteran was hospitalized at the United States 
Air Force Infirmary, 3910 Medical Squadron APO 179, for a 
pilonidal cyst.  It was noted that he first had a pilonidal 
cyst in about 1947, which was incised and drained.  Later, he 
had undergone an excision of the tract with a primary 
closure.  In 1949, there was a recurrence with drainage, 
which required another excision of the tract and primary 
closure.  It was noted that, since the excision in 1949, the 
sinus had drained intermittently and that it was currently 
draining.  The diagnosis was chronic, recurrent pilonidal 
sinus.  It was noted that the pilonidal cyst existed prior to 
active service and that it was not in the line of duty.  

On November 23, 1951, the veteran was transferred to the Air 
Force Hospital of the 59th Air Depot Wing, APO 124.  It was 
noted that the pilonidal sinus had given him trouble for 
about 5 years and that 3 previous attempts had been made at 
different hospitals to excise and cure it.  On November 29, 
1951, several draining sinuses were excised and left open to 
close by secondary intention.  A spinal anesthesia was used 
for the surgery.  The veteran was treated with no dressing, 
and the wound was irrigated and sprayed with penicillin and 
sulfa powder daily.  By January 20, 1952, the wound had 
completely healed.  On January 25, 1952, a chronic draining 
sinus from the left scrotal fold was excised, and the veteran 
underwent a circumcision.  Those areas healed, and the 
veteran was discharged on February 7, 1952.  On discharge, 
the diagnoses were the following: (1) pilonidal sinus/cyst, 
infected/inflamed, recurrent; (2) phimosis, congenital; and 
(3) furuncle, chronic, scrotum, with cyst/sinus formation.  
With regard to the pilonidal sinus, it was initially noted 
that the disorder was in the line of duty.  However, it was 
later determined that the pilonidal sinus was not in the line 
of duty, and it was also noted that the disorder existed 
prior to active service.  

On February 11, 1952, a physical examination revealed 
crusting over the pilonidal 
area.  It was noted that the current disorder was in the line 
of duty.  On February 27, 1952, it was noted that the 
pilonidal site was fine.  On the report of medical history 
during the January 1953 separation examination, the veteran 
indicated that he had not had any bone, joint, or other 
deformity.  The physical examination revealed an old, healed 
scar over the sacral region, noted to be a residual of the 
pilonidal cyst surgery.  No other abnormalities of the spine 
were noted.  The examiner noted that the veteran had 
undergone 3 surgeries for his pilonidal cyst, including one 
that occurred 1 year ago.  The physician indicated that the 
veteran had not had any difficulties since the latest 
surgery.

When the veteran filed an initial claim for service 
connection in 1974 he mentioned only a nervous condition.

A physical examination of the skin in April 1988 revealed 
that there was a sebaceous prominence on the mid-chest; no 
other skin abnormalities were noted.  In February 1990, the 
veteran complained of pain in the right lower extremity, 
which seemed to start in the low back.  A physical 
examination revealed that the right sciatic notch was a 
little tender, but that the calves were normal.  There was a 
mild ache with palpation in the ball of the right foot.  The 
assessment was possible sciatic and diabetes mellitus 
neuropathy.  It was noted that arthritis was also a possible 
diagnosis.  In March 1990, the veteran reported that he was 
not feeling well because of his back pain.  He indicated that 
the pain radiated down his right thigh posteriorly, but that 
he had no weakness.  Straight leg raising was positive on the 
right.  The deep tendon reflexes were normal.  Neurological 
evaluation revealed no weakness.  The assessment was rule out 
disc herniation.  In October 1990, an examination of the skin 
revealed a penile and scrotal rash, but no other skin 
abnormalities.  Records of subsequent treatment for skin 
complaints do not note any complaints or findings relevant to 
the pilonidal cyst.  

In September 1994, when the veteran was seen at a VA clinic, 
he was noted to have paravertebral muscle spasm with a mild 
pain radiating down the left leg.  The 
assessment was low back spasm.  In November 1994, a physical 
examination 

revealed that there was spinal tenderness to palpation.  In 
September 1996, there was no spinous process tenderness.  

On an August 1997 VA examination, the veteran indicated that 
he did not recall having any back injuries.  The examiner 
noted that the service medical records did not reveal any 
clinical notes regarding back problems.  The veteran reported 
that he had had intermittent back pain for the many years and 
that he was hospitalized for 30 days for back pain in either 
the 1960s or 1970s.  He asserted that his most recent episode 
of back pain occurred about a year earlier when he suddenly 
turned and had acute pain.  The veteran indicated that the 
pain did not radiate into his legs and that he did not have 
bowel or bladder problems.  The physical examination revealed 
that his posture was upright and that his gait was normal.  
The veteran had a full range of motion of the lower back, 
without pain.  The deep tendon reflexes at the knees and 
ankles were 1+.  He had normal sensation to pin and touch in 
all dermatones of the legs and feet.  The motor power of the 
feet was normal.  The diagnoses were (1) status post 
pilonidal cystectomy, 1951; and (2) low back pain, 
musculoskeletal in origin, without clinical evidence of 
motor/sensory nerve compression at this time.

At a May 1999 hearing held before a member of the Board in 
Washington, DC, the veteran testified that he had flare-ups 
of his cyst during active service.  He said that his symptoms 
in service included back pain.  The veteran expressed his 
belief that his symptoms worsened during service, but 
acknowledged that he was not qualified to render an opinion 
on whether his cyst actually worsened during service.  He 
also asserted that he thought that his back problems were the 
result of the spinal anesthesia during his in-service cyst 
surgery, but that, again, he was not qualified to opine on 
the etiology of his back disorder.  The veteran indicated 
that he had intermittent back pain for the first 6 months 
after his surgery.  As to his post-service symptoms, the 
veteran said that he had a skin eruption 6 or 8 months after 
service, which he treated with a medication.  He also 
indicated that he started having skin flare-ups again 2 to 3 
years after active service for which he sometimes was treated 
by a physician, but that he could not remember the name of 
the doctor who treated him.  He said that he did not have 
another surgery for his pilonidal cyst after service.  He 
also indicated that he still had skin eruptions in the area 
where he had had the pilonidal cyst.  With regard to his low 
back, the veteran testified that he had had intermittent back 
problems since service.  He said that he had a back injury in 
the late 1950s and in the mid-1960s, which was the last time 
he was treated for his low back problems.  He said that his 
back occasionally went out if he turned it the wrong way.  
The veteran also asserted that the VA examination was 
inadequate.  Transcript.  


Legal Criteria

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Every veteran in wartime service should be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.303 
(1998).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991).
 
For any veteran with wartime service, clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  Medical 
facts and principles may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service.  38 C.F.R. 
§ 3.306(b) (1998).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars and absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (1998).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as opposed to merely the symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Where a preexisting disability has been medically or 
surgically treated during service and the usual effects of 
treatment have ameliorated the disability so that it is no 
more disabling than it was at entry, the presumption of 
aggravation does not attach to that disability.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

In order for a claim to be well grounded, there must be 
competent evidence of the following: (1) a current 
disability, in the form of a medical diagnosis; (2) 
incurrence or aggravation of a disease or injury in service, 
in the form of lay or medical evidence; and (3) a nexus 
between the in-service aggravation or injury or disease and 
the current disability, in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Scientific, technical, or 
other specialized knowledge must be provided by a witness 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Although a veteran is competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Analysis

Service Connection for Residuals of a Pilonidal Cystectomy

On the October 1950 entrance examination for the United 
States Air Force Reserve, it was noted that the veteran had 
had a pilonidal cyst prior to active service, with a residual 
surgical scar evident.  Likewise, in the March 1951 report of 
medical history, it was noted that the veteran had had a 
pilonidal sinus.  Thus, the residuals of pilonidal surgery 
were noted on entrance.  The service medical records further 
indicate that the veteran had had multiple surgical 
procedures prior to service for treatment of the recurrent 
pilonidal cyst.  Therefore, there is clear and unmistakable 
evidence that the pilonidal cyst, which was treated in 
service, was a manifestation of a preexisting condition.  

Accordingly, the issue is whether the preexisting pilonidal 
cyst underwent an increase in severity during active service.  
It is noted that there are conflicting in-service notations 
as to whether the pilonidal cyst was in the line of duty.  
However, regardless of whether the pilonidal cyst was "in 
the line of duty," there is still no competent evidence that 
the pilonidal cyst underwent an increase in severity during 
active service.  In this case, in November 1951 the veteran's 
pilonidal cyst was infected and draining; accordingly, he 
underwent another surgery during service for that disorder.  
The medical evidence shows that such was essentially a 
recurrence of what had occurred prior to service.  

To recap, the veteran underwent surgery during service on 
November 29, 1951.  On February 11, 1952, there was crusting 
over the pilonidal area.  On February 27, 1952, the pilonidal 
site was described as fine.  Also, on separation examination, 
it was noted that he had not had any difficulties since the 
in-service surgery.  An old, healed scar over the sacral 
region was the only residual of the pilonidal cyst surgery 
noted on the separation examination, which was essentially 
the same finding noted on service entrance.  Thus, there is 
no competent evidence that the pilonidal cyst was more 
disabling on separation than it was at entry.  See Verdon, 8 
Vet. App. at 538.  

With regard to the veteran's testimony, he is competent to 
report his in-service symptoms; however, as he admits, he is 
not competent to render an opinion on whether his underlying 
condition, the pilonidal cyst, worsened during active 
service.  See Espiritu, 2 Vet. App. at 495.  In fact, there 
is no competent evidence of a current disability that is a 
manifestation of the recurrent pilonidal cyst.  Likewise, any 
surgical scars from the in-service surgery cannot be service 
connected because there is no competent evidence of 
aggravation of the preexisting pilonidal cyst.  38 C.F.R. 
§ 3.306(b)(1).  

At his hearing, the veteran testified that about 6 to 8 
months after service he had a skin eruption which he treated 
with topical medication, and that he first went to a doctor 
for relevant problems a few years after service.  However, 
there is no competent evidence of a current pilonidal cyst 
and no competent evidence that the preexisting pilonidal cyst 
underwent an increase in disability during active service.  
See Caluza, 7 Vet. App. at 506.  Therefore, the claim for 
entitlement to service connection for residuals of a 
pilonidal cyst is not well grounded.

Entitlement to Service Connection for Low Back Disorder

Service medical records reveal that spinal anesthesia was 
used for the veteran's pilonidal cyst surgery.  The veteran 
has testified that he had back pain for 6 months after that 
surgery.  However, service medical records subsequent to the 
surgery do not reflect any complaints or treatment of a low 
back disorder.  On the separation examination, the veteran 
did not report any back complaints.  Also, the only 
abnormality on separation regarding the spine was the scar 
over the sacral area, which was a residual of the pilonidal 
cyst surgery.  The veteran's statement about his symptoms in 
service is not competent evidence of a chronic low back 
disorder in service.  See Savage, 10 Vet. App. at 495.  In 
sum, there is no competent evidence of a chronic low back 
disorder in service.

Although the veteran alleges that he has had continuity of 
symptomatology since service, he did not mention a back 
disorder (or pilonidal cyst) when he filed his initial claim 
for service connection in the 1970s.  Also, there is no 
competent evidence that relates his current low back disorder 
to active service or to his reported continued 
symptomatology.  See Id. at 498.  There is no competent 
evidence of a relationship between the low back 
symptomatology noted in the 1990s and the in-service 
pilonidal cyst surgery or anesthesia for the surgery.  The 
veteran's testimony about his post-service symptoms is not 
competent medical evidence for purposes of well grounding 
this claim since, as he admitted, he is not shown to be 
qualified to determine the diagnosis or etiology of a medical 
condition, even though he is competent to report observable 
symptoms.   See Espiritu, 2 Vet. App. at 494-95.

In summary, there is no competent evidence to establish a 
relationship between any current low back disorder and the 
veteran's service.  See Caluza, 7 Vet. App. at 506.  
Accordingly, this claim is not well grounded.


Other Considerations

With regard to the veteran's contention that the VA 
examination was not adequate, there is no duty to assist a 
claimant under 38 U.S.C.A. § 5107 in developing the facts 
underlying his or her claim in the absence of a well-grounded 
claim.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
Thus, there is no need to afford the veteran another 
examination. 

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well-grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.  The veteran did not identify with specificity any 
medical evidence that would have rendered his claims well 
grounded.





ORDER

Service connection for residuals of a pilonidal cystectomy 
and for a low back disorder is denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

